TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 4, 2022



                                     NO. 03-22-00206-CV


                                    In the Matter of I. N. A.


        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order certifying appellant as an adult signed by the juvenile court on

March 14, 2022. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order certifying appellant as an adult. Therefore, the Court

affirms the juvenile court’s order certifying appellant as an adult. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.